Citation Nr: 1103485	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
foot disability, to include pes planus.

2.  Entitlement to service connection for a chronic bilateral 
knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a disability manifested 
by chronic headaches, separate from service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claims of entitlement to 
service connection for a bilateral foot disability, a bilateral 
knee disability, bilateral hearing loss, tinnitus, and headaches.

The Veteran also perfected an appeal as to the issue of service 
connection for sinusitis, which was denied in a July 2006 rating 
decision.  Subsequently, the RO granted service connection for 
sinusitis in a May 2009 rating decision.  As this represents a 
full grant of the benefit sought on appeal, the issue is no 
longer before the Board.

The Veteran had originally requested a hearing before a Veterans 
Law Judge from the Board, and a travel Board hearing was 
subsequently scheduled for him in December 2009.  However, in a 
December 2009 letter, the Veteran expressly withdrew his hearing 
request.  Under these circumstances, the regulations consider the 
hearing request to have been duly withdrawn.  38 C.F.R. § 
20.704(e) (2010).

In February 2010, the Board remanded the appeal to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional procedural development, including providing the 
Veteran with a supplemental statement of the case to comply with 
appellate due process.  The denial of service connection for the 
present claims on appeal was confirmed in an October 2010 rating 
decision/ supplemental statement of the case.  Thereafter, the 
case was returned to the Board in December 2010 and the Veteran 
now continues his appeal. 

The Veteran's service-connected sinusitis is rated under the 
criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2010), which considers headaches associated with sinusitis to be 
a ratable aspect of this paranasal disability.  While this 
decision will only address the issue of whether service 
connection is warranted for chronic headaches as a separate 
disability from the service-connected sinusitis, the Board will 
consider the Veteran's current headache complaints as a claim for 
an increased rating for sinusitis.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

For the reasons that will be further discussed below in the 
REMAND portion of this  decision, the issue of entitlement to 
service connection for bilateral hearing loss is REMANDED to the 
RO via the AMC.  VA will notify the appellant if further action 
is required on his part.


FINDINGS OF FACT

1.  The Veteran's statements alleging a history of continuity of 
bilateral foot symptoms, bilateral knee symptoms, and tinnitus 
are contradicted by the objective evidence of record; as such, 
they are not credible for purposes of establishing a nexus 
between these claimed disabilities and his period of active 
military service.   

2.  A chronic bilateral foot disability, to include pes planus, 
did not have its onset during active military service.

3.  A chronic bilateral knee disability did not have its onset 
during active military service.

4.  Tinnitus did not have its onset during active military 
service.

5.  A disability manifested by chronic headaches, separate from 
service-connected sinusitis, did not have its onset during active 
military service.




CONCLUSIONS OF LAW

1.  A chronic bilateral foot disability, to include pes planus, 
was not incurred in or aggravated by active duty, and 
osteoarthritis of the feet may not be presumed to be.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).    
  
2.  A chronic bilateral knee disability was not incurred in or 
aggravated by active duty, and osteoarthritis of the knees may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A disability manifested by chronic headaches, separate from 
service-connected sinusitis, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to 
assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the claim, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claims decided herein stem from the 
Veteran's application for VA compensation, which was filed in May 
2004.  VCAA notice letters addressing the applicability of the 
VCAA to service connection claims and of VA's obligations to the 
Veteran in developing such claims were dispatched to the Veteran 
in August 2004, October 2004, September 2006, and February 2008, 
which collectively address the matters on appeal and satisfy the 
above-described mandates, as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability and 
assigns an effective date for the disability, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although some of 
the notices did not precede the initial adjudication of the 
Veteran's claims, the later notices were followed by a subsequent 
readjudication, most recently in a supplemental statement of the 
case issued in October 2010, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service private and VA medical records for the 
period spanning 1994 - 2010 have been obtained and associated 
with the claims file.  The Veteran has not otherwise indicated 
that there is additional relevant evidence that is not presently 
associated with his claims file.  Thus, the Board is satisfied 
that the evidence is sufficiently developed for appellate 
adjudication and that no further development is necessary as any 
such development would either produce no records or records 
irrelevant to the matters on appeal.  The Board notes that the 
Veteran and his representative have been provided with ample 
opportunity to submit additional evidence in support of the 
claims up to the time when the case was received by the Board in 
December 2010, and that neither the Veteran nor his 
representative have indicated that there are any outstanding 
relevant post-service medical records or other pertinent evidence 
that must be considered in this current appeal with respect to 
the issues decided herein.  

With respect to the issues of entitlement to service connection 
for tinnitus and a chronic disability manifested by headaches 
separate from service-connected sinusitis, the Board observes 
that the Veteran was provided with VA examinations addressing 
these claims, which were conducted in May 2010, July 2010, August 
2010, and September 2010, in which nexus opinions addressing the 
relationship between the Veteran's military service and his 
claimed tinnitus and headaches (other than those representing 
symptoms of his service-connected sinusitis) were obtained.  
These opinions have been supported by medical rationales based on 
the examiner's review of the Veteran's relevant clinical history.  
The Board notes that the appellant makes a general and broad 
contention that the medical rationale accompanying these opinions 
was inadequate and insisted that the Board defer to the December 
2009 nexus opinions of the Veteran's private physician addressing 
the aforementioned claims.  However, as will be further discussed 
below, the Board finds no deficit in the VA medical examination 
reports of record, nor the clinical findings, nexus opinions, and 
supportive rationales accompanying them, that would render them 
unusable.  The Board thus deems them all to be adequate for 
purposes of adjudicating the claims for VA compensation for 
tinnitus and a chronic disability manifested by headaches 
separate from service-connected sinusitis, which are now on 
appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the Veteran was not provided with a VA 
examination addressing the claims for service connection for 
bilateral foot and knee disabilities presently on appeal.  
However, the Board finds that no examination in this regard is 
warranted and that these matters may be duly adjudicated without 
prejudice to the Veteran.  While acknowledging that VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law, in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) has held that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination with respect to the issue 
of entitlement to service connection for bilateral foot and knee 
disabilities is not needed in this case.  The service treatment 
records do not show treatment for, or diagnoses of, any chronic 
bilateral foot and knee disabilities.  Post-service medical 
records also do not show onset of an arthritic disability of the 
Veteran's knees or feet that was manifested to a compensably 
disabling degree within the first year immediately following his 
discharge from active duty in June 1981.  The only evidence 
indicating that the Veteran "suffered an event, injury or 
disease in service" relating to these aforementioned 
disabilities is his own lay statements, and a December 2009 
private medical statement acknowledging that the Veteran related 
such a history to the treating physician regarding his current 
foot and knee disabilities and presenting generic opinions 
associating them to the Veteran's military service, but without 
any supportive rationale and predicated entirely on the Veteran's 
own historical account of continuity of symptomatology.  As will 
be further discussed below, the Board, as finder of fact, finds 
the Veteran's historical account in this regard to be 
contradicted by the clinical record and thus lacking in 
credibility.  Accordingly, the December 2009 private medical 
nexus opinions predicated on such history is also insufficient to 
establish an in-service event, injury or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, or otherwise relate the current disability to the 
in-service event.  As such, this evidence is presently 
insufficient to trigger VA's duty to provide an examination.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no evidence, 
other than his own lay assertion, that " 'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the Veteran's claim since it could not provide evidence of a past 
event.  Although the Veteran is competent to allege that he 
experienced perceivable symptoms such as foot and knee pain since 
military service, the orthopedic condition of a chronic bilateral 
foot disorder (to include pes planus) or knee disorder as a 
disabling clinical entity is a medical diagnosis that the 
Veteran, as a layperson possessed of no formal medical training, 
is not competent to make on his own, much less to proffer 
probative opinions linking such disabilities to service.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   Therefore, as the facts of the 
case do not meet the test established by the Court in McLendon, 
the Board finds that a remand to provide the Veteran with a nexus 
examination regarding these service connection claims is not 
warranted.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claims decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection, generally.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of headaches, foot pain, knee pain, or 
subjective reports of ringing in the ears in service will permit 
service connection for, respectively, a chronic disability 
manifested by headaches (separate from service-connected 
sinusitis), orthopedic disabilities of the feet and knees, and 
tinnitus, each first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2010).

(a.)  Entitlement to service connection for a bilateral foot 
disability, to include pes planus, and a bilateral knee 
disability.

As relevant, the Veteran's service treatment records show no 
abnormalities on clinical evaluation of his feet and knees on 
enlistment examination in May 1977.  In his medical history 
questionnaire, the Veteran denied having any history of knee or 
foot trouble.  The medical records show no treatment for, or 
diagnosis of, any chronic foot or knee disabilities for the 
Veteran's entire period of active duty.  The only pertinent 
treatment note was an August 1980 entry indicating that the 
Veteran had bilateral calluses on the dorsum of both feet that 
were related to improperly laced or fitting boots.  At the time 
of his discharge from active duty, his military examiners 
reviewed his medical records and determined that a separation 
examination was not required.  In a contemporaneous document in 
his service treatment records, the Veteran affirmed that he was 
informed of this and waived his right to have a separation 
examination.

Post-service private and VA medical records show that the Veteran 
was employed as a clerk for a supermarket chain and that his 
duties required him to be on his feet for most of the workday.  
The Veteran also had significant weight issues and was clinically 
obese.  A treatment note shows that in November 1994, he 
complained of left foot pain after working, walking to and from 
work, and playing sports, and was diagnosed with a mild hallux 
valgus deformity and a calcaneal spur.  A November 1999 treatment 
note shows diminished joint spaces in both knees with 
chondrolytic disease, left worse than right, with no evidence of 
acute injury to either knee.  A June 2004 treatment note shows 
that the Veteran complained of bilateral foot pain after working 
all day as a supermarket clerk.  Current medical records show 
that the Veteran was treated for foot pain associated with severe 
bilateral pes planus deformity with bilateral osteoarthritis of 
his first metatarsophalangeal joints, bilateral calcaneal spurs, 
and diffuse osteopenia.  

In a written statement dated December 2009, the Veteran's private 
physician, Chester L. Crump, M.D., reported, in pertinent part, 
that the Veteran related a history of bilateral foot pain and 
fallen arches whose onset began during active duty and which was 
aggravated by the strenuous physical activity associated with 
military service while having to wear combat boots.  He also 
related a history of onset of bilateral knee pain in service 
after slipping on ice while carrying a footlocker and having to 
stand, kneel, and stoop on a hard concrete surface while engaged 
in his military duties as a mechanic.  The Veteran related a 
continuity of bilateral foot and knee pain since his discharge 
from service in 1981 that continued to the present day.  Based on 
the foregoing, Dr. Crump presented the general opinion that 
"(t)here is a significant probable causal relationship between 
(the Veteran's) current foot problems (and knee conditions) and 
his activities during his military career." 

The Board has considered the foregoing evidence and finds that it 
does not support a grant of service connection for a bilateral 
foot and knee disability.  Although the December 2009 opinions of 
Dr. Crump draw a link between the Veteran's service with his 
current bilateral knee and foot disabilities, these opinions are 
broadly written and general in their wording and are not 
accompanied by a supportive medical rationale apart from basing 
themselves entirely on the Veteran's own historical account 
alleging injuries to his feet and knees in service and continuity 
of foot and knee symptoms since service.  However, the Board 
finds that the Veteran's historical accounts are not credible, as 
they are contradicted by the documented clinical evidence of 
record, which does not demonstrate that he ever was treated for 
foot or knee complaints or for injuries of his feet or knees 
during active duty, and that onset of his foot complaints began 
in 1994, first with his left foot, and progressing over time to 
include his right foot.  Similarly, onset of his knee complaints 
began in 1999, per the November 1999 treatment report indicating 
onset of bilateral chondrolytic disease with no evidence of acute 
injury to either knee.  As Dr. Crump's nexus opinions regarding 
the onset of the Veteran's bilateral knee and foot disabilities 
in service are predicated on the veracity of the Veteran's 
pertinent historical accounts, and as the Board has factually 
determined that these accounts are lacking in credibility, the 
private physician's opinions are of very limited probative value 
towards supporting the merits of the claims.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran seeks to link his current foot 
and knee disabilities to service based solely on his own 
personal knowledge of orthopedic medicine and his medical 
conditions, as there is nothing in the record that establishes 
him to be a trained medical professional, he therefore lacks the 
expertise to comment upon medical observations or make diagnoses 
and opinions regarding matters of medical causation and 
etiology.  His statements in this regard are thus entitled to no 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, absent any credible and competent evidence objectively 
linking the Veteran's current bilateral knee and foot 
disabilities to his period of active duty, his claims for service 
connection with respect to these issues must be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of these claims, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



(b.)  Entitlement to service connection for tinnitus.

The Veteran's service treatment records show no treatment or 
diagnosis of tinnitus at any time during his period of active 
duty.

The Veteran claims that he has tinnitus related to his exposure 
to extreme noise while engaged in his duties as a mechanic during 
active duty.  In support of his claim, he submits the December 
2009 opinion of his private physician, Dr. Crump, which states:

The (Veteran) states that he has developed tinnitus 
which he relates onset to his military career.  He 
contributes this to the extreme piercing noises that 
he was exposed to in the shop that he worked in as a 
mechanic.  Taken into consideration the hearing loss 
documented in his right ear (referencing the December 
2009 private audiogram), there is a probable causal 
relationship between his tinnitus and his military 
career.

As previously stated, Dr. Crump's opinion is broadly written, 
general in its wording, and is not accompanied by a supportive 
medical rationale apart from basing itself entirely on the 
Veteran's own historical account alleging noise exposure in 
service and onset and continuity of tinnitus symptoms since 
service.  However, the Board finds that the Veteran's historical 
account is not credible, as it is contradicted by the documented 
clinical evidence of record, which does not show any complaint of 
tinnitus symptoms or impairment due to noise exposure in service, 
even when such opportunity to do so presented itself during his 
treatment for otitis media and during his in-service audiological 
evaluations.  As Dr. Crump's nexus opinion linking the Veteran's 
tinnitus to service is predicated on the veracity of the 
Veteran's pertinent historical accounts, and as the Board has 
factually determined that these accounts are lacking in 
credibility, the private physician's opinion is of very limited 
probative value towards supporting the merits of the claim.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA examination reports dated in May 2010, August 2010, and 
September 2010, reflect that the Veteran's claims file and 
pertinent clinical history were reviewed by the VA examiners, who 
ultimately determined that as the Veteran's service treatment 
records did not objectively demonstrate a diagnosis of, or 
treatment for, tinnitus in service, it was less likely than not 
that his current complaints of tinnitus had their onset in 
service, or were otherwise related to his history of otitis media 
and a ruptured tympanic membrane in service, or a traumatic head 
injury in service when he was struck in the head with a brick, or 
to his service-connected sinusitis.  The essential basis for 
these opinions is the absence of any documented treatment or 
complaint of tinnitus in service, and furthermore that it was not 
deemed possible by the examiners to determine whether or not the 
Veteran's tinnitus was exacerbated by in-service noise exposure 
with resorting to speculation, due to the insufficient evidence 
of record documenting whether there was sufficient noise exposure 
in service to produce auditory symptoms such as tinnitus.

The Board has considered the clinical evidence discussed above 
and finds that the weight of the evidence is against the 
Veteran's claim for VA compensation for tinnitus.  The supportive 
opinion of his private physician is premised on a historical 
account that is lacking in credibility, and is thus outweighed by 
the opposite opinions of the VA examiners, who found it 
impossible to draw any association between the Veteran's current 
tinnitus complaints and his military service without resorting to 
blind speculation in the absence of any documentation objectively 
establishing onset of his tinnitus in service or his exposure in 
service to a factually quantifiable level of acoustic trauma that 
could then support a valid clinical nexus opinion.  The Board has 
found the Veteran's own historical account of onset of tinnitus 
in service with continuity of tinnitus symptoms since service to 
be lacking in credibility for purposes of establishing a nexus 
with service in and of itself.  Thusly, the Veteran's claim of 
entitlement to service connection for tinnitus must be denied.  
Because the evidence in this case is not approximately balanced 
with respect to the merits of this claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

(c.)  Entitlement to service connection for a disability 
manifested by chronic headaches, separate from service-connected 
sinusitis.

The Veteran contends that he has chronic headaches, separate from 
headaches that are symptomatic of his service-connected 
sinusitis, that he believes are residuals of his history of a 
traumatic head injury in service following an assault in May 
1979, as documented in his service treatment records.  As 
previously discussed, the Veteran is service connected for 
sinusitis and current VA records dated in 2008 reflect that he 
has sinus headaches associated with sinusitis.  As sinusitis is 
rated under Diagnostic Code 6513 on the basis of headaches, and 
as the Veteran is claiming that he experiences chronic headaches 
linked to a clinical history unrelated to sinusitis, the Board 
defines the current issue as entitlement to service connection 
for a disability manifested by chronic headaches, separate from 
service-connected sinusitis.

As relevant, the Veteran's service treatment records show normal 
neurological findings and no reported history of frequent 
headaches on enlistment examination in May 1977.  In October 
1977, he was treated for a diagnosis of tension headaches after 
he reportedly hit his head on the shallow bottom of a swimming 
pool.  (The service treatment records also include references to 
headaches associated with his treatment for sinusitis.)  In 
September 1978, the Veteran was treated for tension headaches 
(also described as muscular contraction headaches).  Although a 
May 1979 treatment note reflects that the Veteran was treated for 
laceration injuries of his left eye after being struck on the 
head with a brick, no related complaints of headaches are shown 
in this note.  Finally, in February 1980, the Veteran was treated 
for a viral syndrome that produced complaints of headaches and 
body aches.

As relevant, a December 2009 statement from the Veteran's private 
physician, Dr. Crump, expresses the following opinion:

The (Veteran) reports chronic headaches which he 
states stems [sic] from his military career which, for 
the most part, seems [sic] to be related to his 
chronic sinusitis but also he states his headaches 
became worse after he was assaulted in (service) and 
sustained head trauma.  He states he was hit on the 
head with bricks.  There is a significant probable 
causal relationship between his chronic headaches and 
his activities during his military career.

Post-service, VA examiner's opinions dated in May 2010, July 
2010, and September 2010, reflect that the Veteran's claims file 
and his pertinent clinical history were reviewed and the Veteran 
examined.  Based on this, the opinions of the examiners were that 
the Veteran's headaches were less likely as not caused by or the 
result of his service-connected sinusitis or facial scars.  The 
rationale was that given the nature of the in-service traumatic 
head injury (laceration injury to front left eyebrow and eyelid), 
the episodic nature of the Veteran's headaches in service, and 
the absence of headaches during some post-service clinical 
visits, the examiner felt that it was much less likely than not 
that the Veteran's headaches were caused by or exacerbated by 
this history.    

The Board has considered the aforementioned evidence and finds 
that while Dr. Crump's December 2009 nexus opinion is premised on 
a credible history presented by the Veteran, whose statements 
regarding treatment for sinusitis and sustaining a traumatic head 
injury in service after being struck by a brick are, in fact, 
confirmed by the objective clinical record, the opinion is less 
probative than the opinions expressed by the VA examiner in May 
2010, July 2010, and September 2010, because Dr. Crump's opinion 
was essentially a conclusive statement that was not accompanied 
by a supportive rationale, whereas the VA examiner's opinions, 
which found no link between the Veteran's service or his service-
connected disabilities and his chronic headaches (other than 
headaches that are symptoms of his sinusitis), were presented 
with a clinical rationale explaining the basis for their 
conclusions.  As such, the Board invests greater probative weight 
on the nexus opinions expressed by the VA examiner in May 2010, 
July 2010, and September 2010.  Thusly, in view of the foregoing 
discussion, the Board concludes that the claim for service 
connection for a disability manifested by chronic headaches, 
separate from service-connected sinusitis, must be denied.  
Because the evidence is not approximately balanced in this 
regard, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a chronic bilateral foot disability, to 
include pes planus, is denied.

Service connection for a chronic bilateral knee disability is 
denied.

Service connection for tinnitus is denied.

Service connection for a disability manifested by chronic 
headaches, separate from service-connected sinusitis, is denied.


REMAND

Entitlement to service connection for a bilateral hearing loss.

38 C.F.R. § 3.385 (2010), in pertinent part, states that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater.

The clinical evidence pertinent to the Veteran's claim for VA 
compensation for bilateral hearing loss includes a December 2009 
private audiological report showing a diagnosis of unilateral low 
frequency sensorineural hearing loss in his right ear.  The 
report includes graphs showing raw audiometric data upon which 
the aforementioned diagnosis is based.  However, these findings 
were not interpreted and presented in a format that would permit 
the Board to make a factual determination as to whether the 
Veteran's impaired hearing acuity objectively met the criteria 
for hearing loss under 38 C.F.R. § 3.385 for VA compensation 
purposes.  

Board adjudicators are medical lay persons and, as such, the 
applicable caselaw prohibits the Board from interpreting raw 
clinical data or otherwise applying or substituting its own 
judgment to address and resolve medical questions requiring the 
expertise of a duly trained and accredited medical professional.  
[See Colvin v. Derwinski, 1 Vet. App. 171 (1991): The Board is 
required to consider only independent medical evidence to support 
findings rather than provide its own medical judgment in the 
guise of a Board opinion.]  

Therefore, in view of the foregoing discussion, the issue of 
entitlement to service connection for hearing loss should be 
remanded for further development: specifically, the December 2009 
private audiogram data should be referred to a VA audiologist for 
interpretation, after which the audiologist should present the 
Veteran's auditory thresholds for each ear, in decibels, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and provide 
a clinical diagnosis of what these findings represent.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  Copies of updated treatment records 
pertinent to the hearing loss issue on 
appeal should be obtained and associated 
with the claims folder.
  
2.  The December 2009 private audiogram 
data should be referred to a VA audiologist 
for interpretation, after which the 
audiologist should present the Veteran's 
auditory thresholds for each ear, in 
decibels, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz, and provide a 
clinical diagnosis of what these findings 
represent.  

The reviewing audiologist should also 
provide an opinion that either concurs or 
rebuts the diagnosis presented in the 
Veteran's private audiology examination 
report of December 2009, regarding a 
clinical finding of unilateral low 
frequency sensorineural hearing loss of the 
right ear.  The VA audiologist should 
include a detailed supportive rationale for 
this opinion in his/her discussion.

If the December 2009 private audiogram data 
is not interpreted, by VA, to reflect a 
hearing loss disability in the right ear, 
per 38 C.F.R. § 3.385, Hearing Services of 
Kentucky, Inc., the entity administering 
the test, should be contacted and asked to 
specifically state whether or not the 
Maryland CNC Test was used to obtain the 
word recognition scores on the October 20, 
2009, test.  Thereafter the reviewing VA 
audiologist should provide the opinion 
requested in the paragraph above.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim of entitlement to 
service connection for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further appellate review, if 
appropriate.  The Board intimates no 
opinion as to the outcome in this case by 
the action taken herein. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


